Title: From George Washington to Walter Stewart, 22 February 1781
From: Washington, George
To: Stewart, Walter


                        
                            Dr Sir,
                            Hd Qrs New Windsor Feby 22d 81
                        
                        I have received your letter of the 11th instant and thank you for the account you give me of the operations
                            and prospects relative to your line. It is unfortunate that any thing should have happened to put a stop to the
                            subscriptions of the Merchants which would no doubt have been very useful. I sincerely hope the legislature will take
                            decisive and effectual measures to furnish its complement. It is certain no state in the union has it more in its
                            power—and by the accounts I receive, it appears not to be doubted, that all the states to the Eastward from this
                            inclusively will have their batalions full or nearly so.
                        I have been well informed of your exertions during the whole of the unhappy disturbance in your line—they do
                            you honor and afford a fresh motive to me for that esteem which you have always possessed. I am with very great regard Dr
                            Sir Yr Obedient servant

                    